Citation Nr: 1808135	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the Nebraska Air National Guard from March 25, 1970 to March 24, 1976, to include a period of active duty for training (ACDUTRA) from May 23, 1970 to September 19, 1970, in addition to regular periods of ACDUTRA annually until his discharge in 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2016, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in Lincoln, Nebraska.  A transcript of that hearing is associated with the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss that pre-existed ACDUTRA and was aggravated as a result of hazardous noise exposure as part of his work in aviation occupations during such service.  

2.  The Veteran has tinnitus that is a result of bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that existed prior to ACDUTRA and was aggravated as a result of such service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2017).

2.  Resolving all reasonable doubt in his favor, tinnitus is secondary to the Veteran's bilateral hearing loss.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection 

The term "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or release therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2017).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a)(2017).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C. § 101(21), (22) (West 2014); 38 C.F.R. § 3.6(c)(1) (2017).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2017).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2017).  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service of, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 101(16), 1110 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2017).  

In general, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Specific to claims for service connection for hearing loss, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (emphasis added); see also Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The Board is required to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that his hearing loss and tinnitus are a result of exposure to aviation noise and gunfire during ACDUTRA in the Air National Guard.  

The Veteran's discharge forms indicate that his Air Force Specialty Code was 53550, corrosion control specialist.  Since the time of the Veteran's service, the Air Force has developed a new system of career codes.  Based on the Veteran's description of duties and the descriptions of job duties for the new codes, an appropriate equivalent code would be 2A7X3, aircraft structural maintenance.  With regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that aircraft structural maintenance has a "highly probable" likelihood of hazardous noise exposure during service.  

Moving onto the first element of Shedden, a current disability, the Veteran's most recent VA examination documents current bilateral hearing loss.  

The August 2015 VA audiology examination showed pure tone thresholds for both ears, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Average
LEFT
5
5
20
65
70
40
RIGHT
10
10
5
60
75
37.5

Speech audiometry revealed speech recognition ability of 94 percent in the left ear and 96 percent in the right ear.  Thus the Veteran has current bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  

As to the second element, an injury in service, and third element, a nexus with service, the Veteran contends and the medical evidence supports that exposure to hazardous noise such as aircraft engines during service caused hearing loss and tinnitus.  The Veteran submitted a private audiological examination and opinion dated August 2014.  The examiner stated that exposure to aircraft noise and gunfire during training in service was "quite likely" the beginning of the Veteran's hearing loss and tinnitus.  The private examiner noted that the Veteran had been involved in farming since his discharge from National Guard Service but did not opine on what impact, if any, it may have had on the Veteran's hearing.  Regardless, the VA examiner in August 2015 opined that the Veteran's hearing loss in the right ear, "has become poorer since separation," and "it was possible that his hearing loss was aggravated by noise in the ANG," but a "definite nexus cannot be established."  As for the Veteran's left ear, the VA examiner noted that, although some hearing loss pre-existed the Veteran's entry into the Air National Guard, the hearing loss at 3000 Hz and 6000 Hz had changed significantly.  The examiner opined that "it is possible that it was aggravated during the Veteran's active duty."  The examiner noted that both the left and right ear had some hearing loss which pre-existed the Veteran's entrance onto Air National Guard duty.  

As for the Veteran's tinnitus, the Veteran's August 2014 private audiological examination and August 2015 VA examination reports noted that he complained of tinnitus.  As noted above, the August 2014 private examiner opined that the noise exposure in service was "quite likely" the beginning of the Veteran's tinnitus.  The August 2015 VA examiner opined that the Veteran's tinnitus was less likely than not related to active service as it was consistent with symptoms of tinnitus experienced by the general population.  However, the August 2015 VA examiner noted that the Veteran's tinnitus was more likely than not related to the Veteran's bilateral hearing loss.  

As the Veteran served solely on ACDUTRA and INACDUTRA, the Board must also assess whether the Veteran's service in the Air National Guard is eligible for purposes of claiming service-connection for disabilities.  There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  As noted above, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, supra (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins, supra (Steinberg, J., concurring).  Therefore, the Veteran is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA or INACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including hearing loss, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C. §§ 1111, 1131 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA.  

Upon examination at entry to the Air National Guard in March 1970, the Veteran was qualified for full duty, but he was assigned a "2" in the physical profile box (PULHES) for hearing.  (In a physical profile block on an examination report there are six categories (P, U, L, H , E, S), including "H" for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987).  PULHES" reflects overall physical and psychiatric condition on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran was assigned a "Physical Category" of "B."  In the "individual defect(s)" box, the examiner noted, "hearing loss."  In the accompanying medical examination report, the audiology examination showed pure tone thresholds for both ears, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Average
LEFT
5
10
10
25
70
28.75
RIGHT
5
10
10
10
15
11.25

There was no reported Maryland CNC testing.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot claim service-connected incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation provides expressly that the term 'noted" denotes "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  As the Veteran's entrance examination and PULHES score show hearing loss, and hearing loss was noted by the examiner at entry in 1970, the Board finds that the Veteran did have hearing loss which pre-existed entry into the Air National Guard and therefore cannot claim service connection for bilateral hearing loss for in-service incurrence of his hearing loss disability.  

Thus, the Board will now look at whether the Veteran's bilateral hearing loss was "aggravated" during and because of the ACDUTRA service.  If a Veteran is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, as service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In the annual medical examination reports in the Veteran's service treatment records (STRs), the Veteran simply stated that his health had not worsened since the prior examination, and therefore it appears that no testing, audiological or otherwise, was done.  At the Veteran's separation from the Air National Guard in March 1976, there is no record of a separation examination.  The Veteran's March 1970 physical profile recommended no "high noise exposure (flight line)."  Regardless of that notation, the Veteran was assigned to work as a corrosion control specialist, which he explained as including, but not limited to, duties such as painting aircraft in hangars where he was exposed to aircraft engine noise, in addition to gunfire noise exposure in other areas of training, sometimes without hearing protection.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss was aggravated during the time of ACDUTRA.  Based on the VA and private audiological opinions, the Board also finds that the Veteran's bilateral hearing loss was aggravated because of noise exposure incurred during the Veteran's time in ACDUTRA.  As such, entitlement to service connection for bilateral hearing loss disability is warranted.  

With regard to claimed tinnitus, the Board notes that the Veteran has a current diagnosis of tinnitus and that he is now service connected for bilateral hearing loss; therefore, the first and second elements of service connection, on a secondary basis, have been met.  The August 2015 VA audiologist opined that it was at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus was a symptom associated with the hearing loss as tinnitus was known to be such an associated symptom.  There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).   

Thus, given the totality of the evidence, to include the uncontradicted opinion noted above, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, supra), the Board likewise concludes that the criteria for service connection for tinnitus, as secondary to now service-connected bilateral hearing loss, are met.  38 C.F.R. § 3.310.  






ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus as secondary to service-connected bilateral hearing loss is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


